Citation Nr: 1205790	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1993 to January 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file is currently held by the RO in Baltimore, Maryland.  

The Veteran was scheduled for a hearing before the Board in March 2011 at the Washington, D.C. Central Office.  The Veteran failed to appear for the hearing and has not provided good cause for his non-attendance.  He has also not requested that the hearing be rescheduled.  Thus, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011). 

In April 2011, the Board issued a decision denying his claim of entitlement to a psychiatric disorder, to include claustrophobia.  In that same decision, the Board remanded the claim for a left shoulder disability to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule the Veteran for a VA compensation examination to determine the nature and etiology of this disability.  Regrettably, as will be explained, there was not compliance with the Board's April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must again remand his claim to the RO via Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since he perfected his appeal in March 2008, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.  

As previously explained in the Board's April 2011 remand, the Veteran was provided a VA examination in June 2010 in response to his claim for entitlement to service connection for a left shoulder disability.  Although the VA examiner provided a medical opinion addressing the etiology of the Veteran's diagnosed left shoulder strain, no rationale was provided as a basis for the stated opinion.  The VA examiner noted that his opinion was based on his medical expertise, the service treatment records, and post-service medical records, but no actual discussion of the reasoning behind the stated opinion was provided.  And, as the Board determined, this examination was inadequate and remanded this claim to the RO so the same examiner who conducted the Veteran's June 2010 VA examination may provide a full rationale for the expressed opinion.  See Barr v. Nicholson, 21 Vet. App. at 312 (when VA undertakes to provide the Veteran with a VA examination, the Board must ensure that such an examination is adequate).  

Here, although the designated VA compensation examiner reviewed the claims file in May 2011, the examiner's opinion was the exact same one he provided in the June 2010 VA examination (the opinion the Board found was inadequate).  Thus, additional medical comment is needed to determine whether the Veteran's left shoulder disability may be attributable to his military service.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a Veteran is entitled, as a matter of law, to substantial compliance with the Board's remand directives).

The Veteran also submitted a statement in October 2011, in response to the previous August 2011 supplemental statement of the case (SSOC), expressing his desire to provide additional medical evidence.  To date, no additional medical evidence has been received.  However, given the need to remand this claim, the Veteran may still submit additional evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action: 

1.  Return the claims folders to the VA examiner who conducted the June 2010 VA examination and the May 2011 addendum concerning the Veteran's left shoulder.  The examiner should again review the claims folders.  The examiner is informed that the rationale he provided of, "Clinical expertise and experience, medical explanation of the basis of relationship, service treatment records, [and] treatment records" is insufficient because it does not explain what specific facts in this case and medical principles upon which your opinion is based.  The Board requests that you provide an addendum report that includes a rationale for the previously expressed medical opinion, which includes a discussion of the medical principles and evidence in the claims file that substantiates your opinion.  The Board notes that the relevant VA treatment records (pertaining to the left shoulder) are tabbed on the right side of the claims file in yellow with the applicable month and year.

If the examiner is unable or unwilling to provide a sufficient medical opinion, meaning more than what has already been provided (which has been determined to be insufficient), then schedule the Veteran for a new VA compensation examination with a different medical professional to determine the nature and etiology of his left shoulder disability.  

2.  Thereafter, the AMC should review the claims files to ensure that the foregoing requested development has been completed.  In particular, the AMC should review the VA addendum, or examination if necessary, to ensure that it is responsive to and in compliance with the directives of this remand and the April 2011 remand, and if not, the AMC should implement corrective procedures.  See Stegall, supra.

3.  If the claim remains denied, issue a SSOC before returning the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

